Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-7, drawn to an apparatus with a build material transport path.
Group II, claim(s) 8-11, drawn to a valve.
Group III, claim(s) 12-15, drawn to a method of controlling an airflow.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of a valve with an inlet to introduce air, an inlet that receives other air, and an outlet configured to adjust the relative proportion of air from the inlets, this Sun (WO 2018206810; all citations to US 2020/0054024).
Sun teaches a valve with an inlet to introduce air (inlet from humidity adjustment stage 160, [0043], Fig. 3), an inlet that receives other air (inlet from heating stage 150, [0043], Fig. 3), and an outlet configured to adjust the relative proportion of air from the inlets (valve arrangement 180 adjusts mixing ratio from heating stage 150 and humidity adjustment stage 160 to control the resulting humidity, [0043], Fig. 3).
Groups II-III lack unity of invention because even though the inventions of these groups require the technical feature of air flow in a conduit, an inlet to introduce air into the conduit, and dispensing air with a controlled ratio from the inputs, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sun (WO 2018206810; all citations to US 2020/0054024).
Sun teaches air flow in a conduit (air flow from humidity adjustment stage 160, [0043], Fig. 3), an inlet to introduce air into the conduit (inlet from heating stage 150, [0043], Fig. 3), and dispensing air with a controlled ratio from the inputs (valve arrangement 180 adjusts mixing ratio from heating stage 150 and humidity adjustment stage 160 to control the resulting humidity, [0043], Fig. 3).
Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of a humidifying element, air flow from a conduit with the humidifying element, an inlet introducing air into air flow, and adjusting/ability to adjust ratio of moist air to other air, this technical feature is not a special technical feature as it does not Sun (WO 2018206810; all citations to US 2020/0054024).
Sun teaches a humidifying element (humidity adjustment stage 160, [0043], Fig. 3), air flow from a conduit with the humidifying element (flow from humidity adjustment stage 160, [0043], Fig. 3), an inlet introducing air into air flow (inlet from heating stage 150, [0043], Fig. 3), and adjusting/ability to adjust ratio of moist air to other air (valve arrangement 180 adjusts mixing ratio from heating stage 150 and humidity adjustment stage 160 to control the resulting humidity, [0043], Fig. 3).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726